Stephen, Judge,
delivered the opinion of the court.
The only question involved in this case is, whether a judgment rendered in a sister State, and authenticated according to the act of Congress, is entitled to a preference, or priority, *438like judgments obtained in this State against the deceased in his life time, in the administration of his assets by his executor or administrator. The court below were of opinion that it stood in that respect, upon the same footing as a domestic judgment, and was entitled to the same priority. The decision of this important and interesting question, renders it necessary to ascertain what is the true construction of the Constitution of the United States, and the act of Congress passed in pursuance thereof.
The first section of the 4th article declares, “ that full faith and credit shall be given in each State, to the public acts, records, and judicial proceedings of every other State, and the Congress may by general laws, prescribe the manner in which such acts, records and proceedings shall be proved, and the effect thereof.” In pursuance of this power, Congress, by an act passed the 26th of May, 1790, after prescribing the mode of proof declare, “ that the said records, and judicial proceedings, authenticated as aforesaid, shall have such faith and credit given to them, in every court within the United States, as they have by law or usage in the courts of the State, from whence the said records are, or shall be taken.” Upon the true construction of this article of the Constitution, and the acts of Congress made in pursuance of it, depends the decision of the question, whether a judgment rendered in any one of the States of this Union, is to be considered as possessing here, all the attributes, and incidental privileges, ascribed to it by the municipal policy, or local laws of the State, where it was rendered? In giving a judicial construction to this article of the Constitution, and act of Congress, we find that eminent, and distinguished judges, have entertained the opinion, that it was not even intended to give to such a judgment a binding and conclusive effect, as to every thing decided by it; for in the 1 New York Term Rep. 460, we find a majority of the judges of the Supreme Court of that State determined, that such a judgment was only to be considered as a foreign judgment, importing nothing more than prima facie evidence of the *439debt, and therefore examinable in a suit instituted upon it. This decision is referred to, not because it is now to be considered as law, because the principle established by it, has long since been overruled by a decision of the Supreme court of the United States, but to show that at an early period after the adoption jof the Constitution of the United States, the judgment of a sister State was not considered as possessing the quality of being intrinsically conclusive, although authenticated and proved in the manner prescribed by the act of Congress.
Prior to the adoption of the Constitution of the United States, a similar provision was made in the articles of confederation. The fourth article declared, that full faith and credit shall be given in each of these States, to the records, acts and judicial proceedings of the courts and magistrates of every other State. In giving a construction to these words, Judge Shippen says, in 1 Dallas 191, “ the articles of confederation which direct that full faith and credit shall be given in one State to the records, acts and judicial proceedings of the others, will not admit of the construction contended for, otherwise executions might issue in one State upon the judgments given in another, but seem chiefly intended to oblige each State to receive the records of another as full evidence of such acts and judicial proceedings.” So in Kirby's Rep. 126, in construing the same article of the old confederation, the court say, “ full credence ought to be given to judgments of the courts in any of the United States, where both parties are within the jurisdiction of such courts, at the time of commencing the suit, and are duly served with the process, and have, or might have had a fair trial of the cause.” Both of these cases were decided in 1786, under the old articles of confederation, and shew the construction which was given at that day to the expressions, “full faith and credit,” as applied to records and other judicial proceedings ; and although a different construction now prevails, yet it is apprehended that the doctrine never has been carried further, than to give to the judgment *440of another State, the same conclusive effect, and obligatory force in every State in the Union, that it had in the State •where it was rendered.
To extend the principle further, and give it all the latitude contended for in this case, would give to the jurisdiction of our sister States, an extra-territorial operation, and put it in their power to make laws for us, not only without our consent, but contrary to our interior policy and municipal legislation. In favour of a doctrine pregnant with such mischievous consequences, we are aware of no consideration sufficiently operative or powerful to induce its adoption. In 3d Story's Comm. on the Consti. U. S. 183, that distinguished judge speaking of the provision of the act of congress in relation to this subject says, “ It has been settled upon solemn argument, that this enactment does declare the effect of the records as evidence when duly authenticated. It gives them the same faith and credit, as they have in the State courts from which they are taken. If in such court they have the faith and credit of the highest nature, that is to say of record evidence, they must have the same faith and credit in every other court; so that Congress have declared the effect of the records, by declaring what degree of faith and credit shall be given to them. If a judgment is conclusive in the State where it was pronounced, it is equally conclusive every where. If re-examinable there, it is open to the same inquiries in every other State. It is therefore put upon the same footing as a domestic judgment.” The terms “ faith and credit,” as used in the Constitution and act of congress, evidently point to the attributes and qualities, which such records and judicial proceedings shall have as evidence, and such appears to have been the construction given to them in the Commentaries.
In 7th Cranch, 480, the question was put to rest, and the court there decided, that the plea of nil debet, was inadmissible to an action founded on a judgment of another State. In delivering the judgment of the court in that case, Mr. Justice Story, says,
*441“ It remains only then to inquire in every case, what is the effect of a judgment in the State where it is rendered. In the present case, the defendant had full notice of the suit, for he was arrested and gave hail, and it is beyond all doubt, that the judgment of the Supreme Court of New York', was conclusive upon the parties in that State. It must therefore be conclusive here also.” It is true the question here decided was one of pleading only, and the decision can only be considered as an authority upon the Constitution and the law, to that extent. But it is a strong expression of the opinion of the court, that according to the true and sound construction of the Constitution and act of Congress, they could only be construed to operate, as defining the character of the proceedings there referred to, as evidence, and would not bear the latitude of construction now attempted to be given to them- So also in 3d Wheat. 234, Chief Justice Marshall, in delivering the opinion of the court, says, “ this is precisely the same case as that of Miles vs. Duryee. The court cannot distinguish the two cases. The doctrine there held, was, that the judgment of a State court should have the same credit, validity, and effect, in every other court in the United States, which il had, in the State where it was pronounced, and that whatever pleas would be good to a suit thereon in such State, and none others, could be pleaded in any other court in the United States. Chancellor Kent, 1st Com. 260, speaking upon this subject, says, “ it was declaring the effect of the record, to declare the faith and credit that were to be given to it. The Constitution intended something more than to make the judgment of the State courts prima facie evidence only. It contemplated a power in Congres, to give a conclusive effect, to such judgments. A judgment is therefore conclusive in every other State, if a court of the particular State where it was rendered, would hold it conclusive. Nil debet, is not a good plea in a suit on a judgment in another State, because not a good plea in such State. Nul tiel record, is the proper plea in such a case.” It thus appears to be the opinion of this distinguished writer, that the Constitution intended to vest in *442Congress the power of giving a conclusive effect to the judgments of other States, and to prevent them from ranking as foreign judgments only, and being considered as nothing more than prima facie evidence. But if such was not exclusively, the design and object of those, who framed the Constitution, ean it be supposed, that they intended, or contemplated to vest in Congress the power of giving to a judgment obtained in one State, all the legal properties, rights, and attributes, when used in another Stale, to which it was entitled by the law of the State where it was rendered? We think that such could not have been the purpose or intention of those enlightened men who framed that instrument; more especially, as such a principle in its tendency and operation, might lead to a conflict and collision between the laws of the different States, in the administration of their internal policy, and domestic concerns; and it would in effect, put it in the power of one State, to pass laws to regulate and control the administration of assets in another State; which would be an anomaly in jurisprudence, and a violation of the genius and spirit of all our institutions. Strikingly to illustrate the glaring injustice, and unreasonable operation of such a doctrine, it is only necessary to suppose, that by the laws of this State, a legal administration of the assets would distribute the same, pari passu among all the creditors. Could it be tolerated that a judgment of a sister State, where a different rule prevails, should come and sweep away the whole of the assets, to the total exclusion of all the home or domestic creditors ?
And yet such might be the operation of the principle, when practically enforced, and carried out to all its legitimate consequences. It is true, that in the case now pending before this court, the laws of Maryland and Pennsylvania perfectly harmonize, and no such conflict exists; but the case put for illustration might occur, and is a fit and proper one, to test the mischievous operation of the principle; and before this court give their sanction to such a doctrine, it behooves them to look well to all the consequences to which it may lead. It has been asked, if this creditor does not rank with the dignity *443of a judgment creditor, how he is to be satisfied? and whether he is to be considered only as a simple contract creditor ? If the view which we have taken of the construction of the Constitution, and act of Congress be correct, the answer to this question is an easy one, and can be attended with no great difficulty. Though a judgment, it can rank only as a simple contract claim, in the distribution of the assets; the conclusive effect given to it., by the Constitution and act of Congress as a judgment, not operating to place it upon an equal footing with a judgment obtained in Maryland, in the distribution of assets, but leaving it in this respect to the operation of common law principles, according to which it would be considered a foreign judgment, and be paid as a simple contract debt. Matthews’ Pr. Guide to Ex'rs and Adm’rs, 145, where he says, “ a judgment in a foreign country is a simple contract debt here, and ranks only as such.” We think that this court have taken a correct view of the meaning of the Constitution and law of the United States in 5 Gill and Johns. 500, where it is said, “ the object of this article of the Constitution, was to give to such judgments full faith and credit; that is, to attribute to them positive, and absolute verity, so that they cannot be contradicted, or the truth of them be denied, any more than in the State where they originated.” “ If a judgment is conclusive in the State where rendered, it is equally conclusive every where. If re-examinable there, it is likewise re-examinable here. It is therefore put upon the same footing as a domestic judgment.”
There is nothing in this opinion, which gives countenance to the idea, that because by the laws of Pennsylvania a judgment there obtained is entitled to a preference in the distribution of Pennsylvania assets, that therefore when authenticated according to the act of Congress, it shall have the same effect, and a similar priority in the distribution of Maryland assets; nor is the possession of such a quality essential to that full faith and credit, and absolute verity, with which it was the intention of the Constitution and act of Congress to invest it.
*444We therefore think that the judgment of the court below was erroneous, and ought to be reversed.
JUDGMENT REVERSED